DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 10/09/2020. The applicant submits one Information Disclosure Statement dated 04/13/2022. The applicant claims Domestic priority to an application filed on 12/12/2018. The applicant does not claim Foreign priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,803,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same inventive concept of identifying the operation of a trailer and potential tilt and impact of the trailer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 2018/0370408 in view of Chambers US 2016/0144817.
As per claim 1, A trailer monitoring system, comprising: 
a trailer monitoring unit, including: 
an image capture arrangement disposed within the trailer monitoring unit, the image capture arrangement to capture first image data; (Williams paragraph 0034 discloses, “Optical sensor 482 may include one or more infrared and/or visible light cameras. As an example, optical sensor 482 may record video and/or static images of a tipping platform region of the trailer tipper or other suitable portion or surrounding region of the trailer tipper.”) and 
an accelerometer carried by the trailer monitoring unit, the accelerometer to generate acceleration data of the trailer monitoring unit; (Williams paragraph 0031 discloses, “A tilt sensor may include an inclinometer, a tilt switch, an accelerometer, a gyroscope, or other suitable sensor that provides measurements of an angle of inclination relative to a datum, such as a gravity vector or a pre-defined reference (e.g., a horizontal line or horizontal plane).”) and 
one or more processors configured to access the acceleration data and configured to compare the acceleration data to a reference acceleration data range to determine if the acceleration data is within the reference acceleration range, (Williams paragraph 0040 discloses,   “Graphical forms of data and/or operational interfaces or menus may be presented by computing system 410 to a user/operator of the trailer tipper via GUI 430, among other suitable output devices.” And paragraph 0058 discloses, “A logic machine may include one or more processors configured to execute software instructions. Additionally or alternatively, a logic machine may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions.”)
in response to the acceleration data being outside the reference acceleration data range, the one or more processors are to record an impact event associated with the trailer monitoring unit being impacted, (Chambers paragraph 0024 teaches, “The images or video captured by the cameras 140 can be added to a record associated with the impact or proximity alert stored within the storage medium 125, and can allow for additional information to be added to the record.”) and 
in response to the acceleration data being outside the reference acceleration data range, the one or more processors are to generate a message associated with the impact event. (Chambers paragraph 0024 teaches, “The cameras 140 may be passive or active, where the active cameras capture images and/or video on a regular basis. Passive cameras may only capture images and/or video in response to an impact and/or a detected proximity alert. The cameras 140 may be triggered by the sensors 135 themselves, such that in response to particular impacts or proximity alerts the sensors 135 cause the camera(s) to activate and capture an image or video at the time of the alert.” And Williams paragraph 0063 discloses, “When included, a graphical display of user interface devices 406 may be used to present a visual representation of instructions 416 and/or other data 418 held by storage subsystem 412.”)
Williams discloses a trailer tipper featuring multi-use tilt sensors. Williams does not disclose trailer impact or alert of the impact. Chambers teaches of alert of trailer impact. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chambers et.al. into the invention of Williams. Such incorporation is motivated by the need to ensure safe control of a trailer.
As per claim 2, The trailer monitoring system of claim 1, further including a light source, and wherein in response to the message, the one or more processors are to cause the light source to illuminate. (Chambers paragraph 0007 teaches, “The indication of the incident may include one or more of the following, a notification light within the vehicle, a notification display on a graphical user interface associated with the vehicle, and a notification sound played within the vehicle.”)
As per claim 3, The trailer monitoring system of claim 1, wherein the one or more processors are to access the acceleration data and to determine a pitch value of the trailer monitoring unit based on the acceleration data, wherein the pitch value indicates a degree of deflection of the trailer monitoring unit relative to a horizontal plane, and wherein based on the pitch value and the first image data, the one or more processors are to generate second image data, the second image data being generated to correct for a skew in the first image data resulting from the pitch value. (Chambers paragraph 0046 teaches, “The accelerometer and/or gyroscope 236 can detect motions including sudden stops, tilts, sudden lane switches and/or swerves, and any other movements. In some instances, one or more accelerometers and/or gyroscopes 236 may be built into or associated with particular sensors 238, 240. Information from the accelerometer and/or gyroscope 236 can be combined with information from the other sensors 238, 240 to provide additional information on a particular incident or potential incident.” And Chambers paragraph 0024) and Williams paragraph 0032
As per claim 4, The trailer monitoring system of claim 1, wherein at least a portion of the one or more processors is housed within the trailer monitoring unit. (Chambers paragraph 0029 teaches, “As illustrated, the hub device 204 includes a communications interface 206, a processor 208, a GUI 210, a hub application 212, and memory 224. The hub device 204, via the communications interface 206, may connect directly or indirectly to various components or systems within the vehicle 202 (e.g., vehicle systems 248 or the components associated with the sensor and information device suite 234), as well as systems external to the vehicle 202, including the impact reporting system 270 and/or a set of notified entities 295.”)
As per claim 5, The trailer monitoring system of claim 1, wherein the acceleration data includes a pitch value of the trailer monitoring unit, wherein the pitch value indicates a degree of deflection of the trailer monitoring unit. (Chambers paragraphs 0024 and 0046) and (Williams paragraph 0032)
As per claim 6, The trailer monitoring system of claim 5, wherein the one or more processors are configured to compare the determined pitch value against a reference pitch value range to determine if the determined pitch value is within the reference pitch value range, in response to the determined pitch value being outside of the reference pitch value range, the one or more processors are configured to generate an alert. (Chambers paragraphs 0024 and 0046) and (Williams paragraph 0032)
As per claim 7, The trailer monitoring system of claim 1, wherein the one or more processors are configured to access the acceleration data and configured to compare the acceleration data against a first reference acceleration data range and against a second reference acceleration data range to determine if the acceleration data is within the first reference acceleration data range or if the acceleration data is within the second reference acceleration data range, in response to the acceleration data being within the first reference acceleration data range, the one or more processors are configured to determine that an impact event has occurred having a first level of severity, and in response to the acceleration data being within the second reference acceleration data range, the one or more processors are configured to determine that an impact event has occurred having a second level of severity. (Chambers paragraph 0009 teaches, “The detected information may be included in the alert received from the at least one sensor, and the method may further includes determining a severity level of the impact based at least in part on the detected information received from the at least one sensor. In response to determining that the severity of the impact exceeds a severity threshold, the method can identify at least one party to notify of the impact and automatically send a notification of the impact to the at least one identified party.”) and (Chambers paragraphs 0024 and 0046) and (Williams paragraph 0032)
As per claim 8, The trailer monitoring system of claim 1, the first image data is 3D image data. (Williams paragraph 0032 discloses, “Second tilt sensor array 450 may similarly provide measurements of orientation of a plane containing first axis 452 and second axis 454 that is orthogonal to first axis 452. However, second tilt sensor array 450 may take other suitable configurations, and may differ from first tilt sensor array 440 in at least some implementations. Third tilt sensor array 460 similarly provides measurements of orientation of a plane containing first axis 462 and second axis 464 that is orthogonal to first axis 462. However, third tilt sensor array 460 may take other suitable configurations, and may differ from first and/or second tilt sensor arrays 440, 450 in at least some implementations. In each of the above examples, tilt sensor arrays 440, 450, and 460 may provide a measurement of orientation about one axis or two axes of rotation within one-degree or two-degrees of freedom (e.g., pitch and roll), respectively. With each of tilt sensor arrays 440, 450, and 460, measurements of orientation may be further supported in a third axis that is orthogonal to the first and second axes, thereby providing a measurement of orientation in three degrees of freedom (e.g., pitch, yaw, and roll).”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666